Citation Nr: 1412573	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  

Service connection for an acquired psychiatric disorder was previously denied by the Board in an August 2012 decision.  This decision was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued an Order granting a Joint Motion for Partial Vacatur and Remand (Joint Motion), which vacated the Board's August 2012 denial of service connection for an acquired psychiatric disorder and remanded that issue back to the Board for further development.  

The appeal is REMANDED to the RO in Washington, DC.  


REMAND

As was noted in the Joint Motion, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, pursuant to the Board's June 2010 remand order, the RO attempted to schedule the Veteran for a VA examination.  As the Veteran has agoraphobia and is unable to travel more than five to ten miles from his home, the RO was to make an attempt to have the Veteran examined in his home or at a nearby location.  An e-mail exchange between RO and VA mental health personnel indicates these parties were meeting to address a possible examination of the Veteran in his home, but no clear resolution of this matter is of record.  The Veteran was scheduled for a VA examination at an undisclosed location in June 2011, but did not report for his examination; thus, a medical opinion statement was provided by a VA expert, but an in-person examination was not conducted.  According to the terms of the Joint Motion, these actions did not meet the substantial compliance threshold required.  Id; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA mental health disorders examination of the Veteran by a VA psychiatrist or doctoral level psychologist (or contracted psychiatrist or psychologist), and, if it is feasible for the psychiatrist or psychologist to do so, arrange for the examination to be performed in the Veteran's home or at the nearest VA or private outpatient clinic or office.  

Request that the VA examiner review the relevant documents in the claims file in conjunction with the examination, to include the January 2014 private psychiatric evaluation report.  The examination report should entail a complete medical and psychiatric history, a thorough mental status evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The VA examiner is requested to provide a medical opinions to the following question regarding any currently diagnosed psychiatric disorder:

Is it as likely as not (50 percent or greater probability) that the psychiatric disorder is caused by service?  

For any disorder that preexisted service, is it as likely as not (50 percent or greater probability) that the psychiatric disorder is aggravated by (that is, permanently worsened in severity, as opposed to a temporary flare-up of symptomatology, during) service?

The VA examiner should comment on whether the pre-service (1967) episode of posttraumatic hysteria following a motor vehicle accident is indicative of a chronic psychiatric disorder and, if so, whether that preexisting disorder was aggravated in service.  

The examiner should distinguish, if possible, among disorders originating in service, disorders preexisting but aggravated by service, and personality disorder(s).  In so doing, the examiner is asked to address each psychiatric diagnosis rendered within the January 2014 private examination report, and opine as to whether each disorder existed prior to service, or had its onset therein, or began after service.  For any disorder found to exist prior to service, the examiner is asked to opine whether in-service aggravation (permanent worsening during service) occurred.  

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner must explain why speculation is required.  

If an examination cannot be arranged, or is not feasible, or if the Veteran is unable to appear, or indicates that he would be unable to appear, then provide the relevant documents in the claims file to a VA psychiatrist or doctoral level psychologist, and request that the reviewer review the relevant evidence of record and provide opinions on the questions above, based on the medical evidence of record.  Any attempt to schedule the Veteran for examination at any location must be documented for the record, to include the location of any scheduled examination.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, re-adjudicate the claim for service connection for a psychiatric disorder in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

